Citation Nr: 1039155	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  06-13 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back disability to 
include L-5 sacralization.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 2002) for bilateral knee torn medial meniscus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 
1975.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from August 2004 and June 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (RO).

In June 2010, the Veteran testified at a videoconference hearing 
before the undersigned.  A copy of the transcript is of record. 


FINDINGS OF FACT

1.  In an unappealed July 1975 rating decision, the RO denied a 
claim of entitlement to service connection for a low back 
disability to include L-5 sacralization.

2.  Evidence received since the July 1975 rating decision is not 
cumulative or redundant.  However, it is not of such significance 
that it raises a reasonable possibility of substantiating the 
claim for a low back disability to include L-5 sacralization.

3.  The VA provided the Veteran with shoe inserts in August 2006.  
The Veteran tore his bilateral knee ligaments after receiving the 
shoe inserts.  He underwent a left knee partial medial 
meniscectomy in 2007.

4.  The only competent, probative medical opinion to address the 
question of whether the Veteran's additional left knee disability 
was due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
physicians, or an event not reasonably foreseeable in connection 
with VA medical treatment, weighs against the claim. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's July 1975 decision, which denied a claim of entitlement to 
service connection for a low back disability to include L-5 
sacralization; the claim for service connection for a low back 
disability to include L-5 sacralization is not reopened.  38 
U.S.C.A. §§ 5103(a), 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.156, 3.159, 20.1103 (2009).

2.  Compensation under 38 U.S.C.A. § 1151 for bilateral knee torn 
medial meniscus is not warranted.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486.

With regard to claims to reopen, the VCAA requires notice of the 
evidence needed to reopen the claim as well as the evidence to 
establish the underlying benefit sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  A May 2004 letter contained notice of what 
is necessary to establish a claim for service connection, 
provided Dingess notice and informed the Veteran of what 
qualifies as new and material evidence.  While the Veteran was 
not provided with notice in compliance with Kent, the Veteran was 
not prejudiced because the basis for the prior final decision was 
addressed in the April 2006 statement of the case and he provided 
testimony as to the new and material evidence claim before the RO 
in May 2008 and before the Board in June 2010.  His claim was 
readjudicated in supplemental statements of the case issued in 
August 2008 and January 2010.  The Veteran and his representative 
raised no issues regarding a deficit in notice during the 
hearings.  With regard to the Veteran's 1151 claim, he was 
provided the specific elements of a claim under the provisions of 
38 U.S.C.A. § 1151 in May 2007.  As such, the Board finds that 
any notice deficiency is harmless as the Veteran has been 
provided all information needed for a reasonable person to prove 
these claims.

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records, pertinent treatment records and 
providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA has obtained the Veteran's service treatment records, VA 
treatment records, and afforded the Veteran several VA 
examinations with respect to his claims.  The May 2008 
examination and medical opinion is adequate for adjudication 
purposes as the examiner had the claims file for review, obtained 
a reported history from the Veteran, conducted a thorough 
examination and rendered his opinions with accompanying 
rationale.  

All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file.  
Therefore, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by a 
decision on the claims at this time.

II.  New and Material 

Pertinent Law and Regulations 

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  See 38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).



Analysis 

In the July 1975 rating decision, the RO denied the claim of 
entitlement to service connection for a low back disability to 
include sacralization of the L-5 on the basis that the disability 
was seen as a constitutional or developmental abnormality and not 
a disability under the law.  

The evidence of record at the time of the decision consisted of 
the Veteran's service treatment records dated from August 1972 to 
January 1975; a VA examination dated in May 1975; and the 
Veteran's DD-214.  He did not file an appeal however, and the 
July 1975 rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In March 2004, the Veteran requested service connection for a low 
back disability to include sacralization of the L-5.  In order to 
reopen this claim, new and material evidence must be received.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The relevant evidence submitted since the last final rating 
decision includes a letter from Dr. D.A.S. dated in October 2002; 
a letter from Dr. T.L. dated in January 2000; VA examination 
dated in May 2005; a letter from Dr. T.D. dated in December 2005; 
Houston VA Medical Center treatment records dated from January 
2006 to May 2007 and February 2007 to November 2009; VA 
examination dated in May 2008; Social Security Administration 
(SSA) records; and a transcript of the videoconference before the 
undersigned. 

The Board finds that the above evidence, received after the July 
1975 rating decision, is new but not material.  The evidence was 
not previously of record, and is neither cumulative nor redundant 
of evidence previously considered by the RO.  However, the 
evidence is not material, as it provides no reasonable 
possibility of substantiating the claim for service connection 
for a low back disability.  Specifically, the VA treatment 
records and the letters from the doctors provide no opinion 
relating the Veteran's back disability to service.  Additionally, 
the VA examination dated in May 2008 attributed the Veteran's 
current back disability to the motor vehicle accident he incurred 
after service and definitively stated that the Veteran's current 
back disability was not related to service or aggravated therein.  
As there is no evidence that the Veteran's back disability may 
have began or been aggravated in service, the Board does not find 
that there is material evidence with which to reopen the 
Veteran's claim.  As there is no new and material evidence before 
the Board, the Board lacks jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

III.  Compensation Pursuant to 38 U.S.C.A. § 1151    

Pertinent Law and Regulations 

Applicable law provides that compensation shall be awarded for a 
qualifying additional disability or death in the same manner as 
if such additional disability or death were service-connected.  
For purposes of this section, a disability or death is a 
qualifying additional disability if the disability or death was 
not the result of the Veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the Veteran under 
any law administered by the Secretary and the proximate cause of 
the disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or an event not 
reasonably foreseeable.  
38 U.S.C.A. § 1151.

In determining whether a Veteran has an additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to the Veteran's 
condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the Veteran's additional disability.  Merely showing that a 
Veteran received care or treatment and that the Veteran has an 
additional disability does not establish cause.  38 C.F.R. § 
3.361(c)(1).

In order for additional disability to be compensable under 38 
U.S.C.A. § 1151, the additional disability must have been 
actually caused by, and not merely coincidental to, hospital 
care, medical or surgical treatment, or medical examination 
furnished by a VA employee or in a VA facility.  Loving v. 
Nicholson, 19 Vet. App. 96, 100 (2005).  In order for additional 
disability to be compensable under 38 U.S.C.A. § 1151, the 
additional disability must have been the result of injury that 
was part of the natural sequence of cause and effect flowing 
directly from the actual provision of "hospital care, medical or 
surgical treatment, or examination" furnished by VA and that such 
additional disability was directly caused by that VA activity.  
Id. at 101.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated 
that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).



Analysis

The Veteran asserts that he received prosthetic inserts for his 
shoes to help his back and that both of his knees were injured as 
result.  

In October 2006, treatment records show that the Veteran 
complained of left knee pain for the past two months after he 
felt his knee "pop" when he tried on a shoe insert.  The 
examiner took an MRI that showed posterior horn of medial 
meniscus tear.  The treatment records show that the Veteran 
underwent left knee partial medial meniscectomy in 2007.  When he 
began to complain of right knee pain, he was not offered surgery 
because of the "poor self reported results after surgery of the 
left knee." See Houston VA Medical Center records dated in July 
2009.  The Veteran has asserted that VA refused to give him a 
meniscectomy for his right knee after they discovered his tort 
claim against them.  However, the evidence shows that the Veteran 
reported that the meniscectomy did not alleviate his symptoms and 
therefore, a second surgery would have been futile.  

The Veteran was afforded a VA examination in May 2008 and the 
examiner had the opportunity to review the Veteran's case file.  
The examiner stated that "it is barely in the realm of 
possibility that the type of shoe inserts given to this Veteran 
could have caused a torn meniscus in his knees. More likely than 
not, it is an incidental occurrence."   The examiner went on to 
say that there is nothing in the orthopedic literature or the 
podiatric literature that suggests that foot orthotics could 
cause a meniscal tear in the knees.  The examiner stated that it 
was "not reasonably foreseeable" or an expected outcome that 
shoe inserts could cause any type of meniscal tears in a person's 
knees and that shoe inserts are generally used to help alleviate 
back pain. 

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, it must 
be shown that the hospital care, medical or surgical treatment, 
or examination caused additional disability and VA failed to 
exercise the degree of care that would be expected of a 
reasonable healthcare provider; or VA furnished the hospital 
care, medical or surgical treatment, or examination without the 
Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).  

In this case, the Veteran does not assert that his back pain was 
not timely treated, but rather that in the effort to treat his 
back pain, his knees were affected.  The claim is must be denied 
as there is no evidence that the examiner failed to exercise the 
degree of care that would be expected of a reasonable healthcare 
provider or that he was careless, negligent, or showed an error 
in judgment.  As the VA examiner stated in May 2008, orthotics 
are used by competent healthcare providers to provide treatment 
for back pain and it is not reasonably foreseeable that knee 
problems would ensue.  Furthermore, the Board finds that there is 
no competent medical evidence of record to support a conclusion 
that the Veteran's knee problems are related to the inserts.  The 
VA examiner stated that it was more likely than not an incidental 
occurrence, as foot inserts have not been shown to cause meniscal 
tears.  Additionally, there is also no evidence that the VA 
provider did not have informed consent, as the Veteran placed the 
foot inserts into his shoes on his own.  

The Board has considered statements and testimony provided by the 
Veteran.  However, there is no showing that the Veteran is 
qualified to provide an opinion concerning the complex medical 
issue of the cause of his bilateral knee meniscal tears.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board has also considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the evidence 
is against the Veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 for bilateral knee torn medial meniscus.  As such, that 
doctrine is not applicable in the instant appeal and his claim 
must be denied.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

New and material evidence having not been received, the claim of 
entitlement to service connection for a low back disability to 
include L-5 sacralization is final and is not reopened.  The 
appeal is denied.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 
2002) for bilateral knee torn medial meniscus is denied.



____________________________________________
K.J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


